RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-22 are pending in this application.
Claims 1-22 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/7/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 8–13, filed 12/7/2022, with respect to the rejection(s) of claim(s) 1–22 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dadiomov et al. (6,529,932), Surlaker et al. (2007/0266393), Defrang et al. (7,924,844), and Lockhart, Jr. (7,664,867)*.
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11-16, 19 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Dadiomov et al. (6,529,932) in view of Surlaker et al. (2007/0266393), further in view of Defrang et al. (7,924,844), and further in view of Lockhart, Jr. (7,664,867).
Regarding claims 1 and 12, Dadiomov teaches A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising:
receiving, in a message queue of a message queue system, a plurality of messages for a user device, each message of the plurality of messages ordered in the message queue based on a time the respective message was received (Figs. 2 and 4; col. 4 ll. 51-67, message can be received by computer 74 [as destination] through usage of MQ messaging system via messages sent from MQ server A in computer 72 to MQ server B in computer 74; messages operate on "exactly-once in-order message delivery" capabilities; col. 5 ll. 4-19, delivery of messages happen "exactly once and in order");
receiving, from the user device, a request to establish an initial connection session with the message queue; establishing the initial connection session with the user device (Fig. 2, connection between computers 72 and 74 can be established for message delivery);
However, Dadiomov does not explicitly teach identifying a current watermark that is associated with the message queue, the current watermark identifying a timestamp associated with an oldest message of the plurality of messages in the message queue; after establishing the initial connection session with the user device, providing, to the user device from the message queue, the plurality of messages in an order that the plurality of messages were received in the message queue starting with the oldest message of the plurality of messages; determining that receipt of the oldest message of the plurality of messages is acknowledged by the user device; in response to determining that receipt of the oldest message of the plurality of messages is acknowledged by the user device, deleting the oldest message from the message queue; and for a respective message of the plurality of messages provided to the user device after the oldest message of the plurality of messages is provided to the user device: determining that receipt of the respective message fails to be acknowledged by the user device; and in response to determining that receipt of the respective message fails to be acknowledged by the user device: maintaining the respective message in the message queue for the user device; and updating the current watermark based on a sum of a respective timestamp associated with the respective message and a time buffer, the time buffer based on a time delay associated with one or more of the plurality of messages.
Surlaker from the same field of endeavor teaches identifying a current watermark that is associated with the message queue, the current watermark identifying a timestamp associated with an oldest message of the plurality of messages in the message queue (Figs. 1 and 2; ¶¶14-15, in order to guarantee delivery, a process where a message from source DBMS queue 14/17 is sent to DBMS 30 database queue 34 is shown; in order to satisfy the conditions of paragraph 15 where messages #1 to #56 is consumed with acknowledgement at different places by different consumers, the system has the ability to keep track of exactly which messages are consumed by which consumer and keeps exactly upto which position in the source queue can be deleted - here, the examples identify source queue deleting upto message #5 and keeping the rest out of #1 to #56 where some consumer consumes message up to #56 and some other consumer consuming message up to #5; however, the teachings do not explicitly identify that the queue ordering is identified using specifically a "timestamp");
after establishing the initial connection session with the user device, providing, to the user device from the message queue, the plurality of messages in an order that the plurality of messages were received in the message queue starting with the oldest message of the plurality of messages (Figs. 1 and 2, after consumers connect to the source DBMS queue, messages can be consumed in the order of the source queue that includes messages from #1 to #56 [where #1 is the oldest message that has not yet been transmitted to the consumer queue]);
determining that receipt of the oldest message of the plurality of messages is acknowledged by the user device (Fig. 1, acknowledgement 54 for each and every message delivered);
in response to determining that receipt of the oldest message of the plurality of messages is acknowledged by the user device, deleting the oldest message from the message queue (Figs. 1 and 2; ¶¶14-15, oldest messages that are acknowledged to be delivered and no longer need to be consumed by any other consumer are deleted - for example, here, message up to #5 can be deleted since not all consumers have consumed messages #6 to #17); and
for a respective message of the plurality of messages provided to the user device after the oldest message of the plurality of messages is provided to the user device: determining that receipt of the respective message fails to be acknowledged by the user device (Fig. 1; ¶¶16-17, ability to guarantee delivery through acknowledgement mechanism is disclosed; the system has the ability to detect when acknowledgement is not received for the exact message within the source message queue that was attempted to be delivered); and
in response to determining that receipt of the respective message fails to be acknowledged by the user device: maintaining the respective message in the message queue for the user device (Figs. 1 and 2; ¶¶14-16, the message that has not received the proper acknowledgement [with respect to watermarked levels of acknowledgement that is,] is not removed from the source database queue); and
updating the current watermark based on a sum of a respective timestamp associated with the respective message and a time buffer, the time buffer based on a time delay associated with one or more of the plurality of messages (Figs. 1 and 2; ¶¶14-15, the messages are deleted only upto the messages that are properly acknowledged to be transferred at least once - i.e. message #5 as previously exemplified above; however, Surlaker does not identify that this watermark is associated with a particular timestamp associated with the message in a message queue, nor does it identify that it also factors into consideration a time delay associated with a time buffer which is used in addition to the respective timestamp for updating the watermark).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Dadiomov using Surlaker to guarantee delivery of messages in systems that include non-persistent message queues. By implementing watermarking acknowledgement instead of responsive acknowledgement for each and every message, performance would have been improved overall (¶14).
However, the combined teachings do not explicitly identify that the queues operate using a timestamp associated with the respective messages - specifically, the timestamp features of the limitations of "identifying a current watermark that is associated with the message queue, the current watermark identifying a timestamp associated with an oldest message of the plurality of messages in the message queue; and updating the current watermark based on a sum of a respective timestamp associated with the respective message and a time buffer, the time buffer based on a time delay associated with one or more of the plurality of messages."
Defrang from the same field of endeavor teaches identifying a current watermark that is associated with the message queue, the current watermark identifying a timestamp associated with an oldest message of the plurality of messages in the message queue (col. 5 ll. 15-40, ability to associate message delivery queue where messages are guaranteed to be delivered based on timestamp information is disclosed);
updating the current watermark based on a sum of a respective timestamp associated with the respective message and a time buffer, the time buffer based on a time delay associated with one or more of the plurality of messages (col. 5 ll. 15-40, ability to associate message delivery queue where messages are guaranteed to be delivered based on timestamp information is disclosed; however, Defrang also neglects to mention any ability to update delivery queue and its contents based on association of time delay of plurality of messages in addition to the timestamps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Dadiomov using Defrang to readily identify proper order of the queue by timestamps so that features such as exactly-once-delivery or at-least-once delivery mechanisms can be implemented without creating undue confusion on the sender's part or the receiver's part. By having orderly transmission identified by timestamps with specific watermarks identifying the message positions where source queues may delete, high performance of such guaranteed delivery systems can be achieved than using regular acknowledgement of messages at every message delivered.
However, the combined teachings do not explicitly teach updating the current watermark based on a sum of a respective timestamp associated with the respective message and a time buffer, the time buffer based on a time delay associated with one or more of the plurality of messages, specifically the "based on a sum of a respective timestamp…, the time buffer based on a time delay associated with one or more of the plurality of messages."
Lockhart Jr. patent from the same field of endeavor teaches updating the current watermark based on a sum of a respective timestamp associated with the respective message and a time buffer, the time buffer based on a time delay associated with one or more of the plurality of messages (Fig. 2, col. 2 ll. 9-19; ability to detect message freshness for SOAP messages being delivered from one end to another end through a queue 206 can include determination through the combination timestamp element 210 and delay indication 204, where the delay indication denotes how long a message existed within a queue; see also Figs. 3 and 4, and claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Dadiomov using Lockhart Jr. to guarantee message delivery to intended clients while factoring in possible jitter/latency windows that may affect guaranteed delivery. By having another set of information to rely on exactly which message may have been delivered/sent/queued in light of all kinds of delay/jitter/latency issues that exist within a spectrum of equipment and unforeseen issues that may arise within a message delivery system, having an ability to sort messages based on how long they existed within a queue would have improved the system of Dadiomov as it would have provided one ordinarily skilled in the art another vector to determine further confidence in determination of, for example, last message delivered or not delivered, thereby increasing confidence of the guarantee.

Regarding claims 2 and 13, Dadiomov, Surlaker, Defrang and Lockhart Jr. teach the limitations of claims 1 and 12 respectively. Dadiomov further teaches wherein the operations further comprise redelivering the respective message during a subsequent communication session with the user device (col. 7 ll. 44-54, message delivery interruption scenarios such as computer node going "up and down at random intervals" as well as situation where message is trapped due to "unexpected downtime of a node" is disclosed, where these scenarios describe conditions where message delivery fails due to loss of network connection with the destination node; upon such failures, messages can be resent where no acknowledgment is received by the sender).

Regarding claims 3 and 14, Dadiomov, Surlaker, Defrang and Lockhart Jr. teach the limitations of claims 1 and 12 respectively. Dadiomov further teaches wherein determining that the respective message fails to be acknowledged by the user device is in response to terminating the established initial connection session with the user device (col. 7 ll. 44-54, message delivery interruption scenarios such as computer node going "up and down at random intervals" as well as situation where message is trapped due to "unexpected downtime of a node" is disclosed, where these scenarios describe conditions where message delivery fails due to loss of network connection with the destination node; upon such failures, messages can be resent where no acknowledgment is received by the sender).

Regarding claims 4 and 15, Dadiomov, Surlaker, Defrang and Lockhart Jr. teach the limitations of claims 1 and 12 respectively. Dadiomov further teaches wherein the operations further comprise, after maintaining the respective message in the message queue for the user device: receiving, from the user device, a second request to establish a second connection session with the message queue (col. 7 ll. 44-54, message delivery interruption scenarios such as computer node going "up and down at random intervals" as well as situation where message is trapped due to "unexpected downtime of a node" is disclosed, where these scenarios describe conditions where message delivery fails due to loss of network connection with the destination node);
establishing the second connection session with the user device (col. 7 ll. 44-54, message delivery interruption scenarios such as computer node going "up and down at random intervals" as well as situation where message is trapped due to "unexpected downtime of a node" is disclosed, where these scenarios describe conditions where message delivery fails due to loss of network connection with the destination node; upon such failures, messages can be resent where no acknowledgment is received by the sender);
after establishing the second connection session with the user device, providing, to the user device from the message queue, the oldest remaining message as a first message of the plurality of messages provided to the user device during the second connection session (col. 9 ll. 8-17, acknowledgment messages can be sent back to the original sender to verify receipt and also to achieve the exactly-once guarantee for delivery - and upon receipt of the acknowledgment, message is deleted from the status queue and therefore, the undeleted message in the ordered queue that is at the head of its queue, which is resent upon detection of network failure conditions based on timeout parameters as disclosed in col. 7 ll. 44-54; further, Surlaker identifies that, for example, the messages can be delivered starting from message #5 where #5 is the message that has not yet been acknowledged to be delivered to all destinations).
Surlaker further teaches determining which respective message in the message queue is an oldest remaining message in the message queue (Figs. 1 and 2; ¶¶14-15, the messages are deleted only upto the messages that are properly acknowledged to be transferred at least once - i.e. message #5 as previously exemplified above; however, Surlaker does not identify that this watermark is associated with a particular timestamp associated with the message in a message queue); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Dadiomov using Surlaker to guarantee delivery of messages in systems that include non-persistent message queues. By implementing watermarking acknowledgement instead of responsive acknowledgement for each and every message, performance would have been improved overall (¶14).

Regarding claims 5 and 16, Dadiomov, Surlaker, Defrang and Lockhart Jr. teach the limitations of claims 4 and 15 respectively. Surlaker further teaches identifying the updated current watermark that is associated with the message queue (Figs. 1 and 2; ¶¶14-15, the messages are deleted only upto the messages that are properly acknowledged to be transferred at least once - i.e. message #5 as previously exemplified above; however, Surlaker does not identify that this watermark is associated with a particular timestamp associated with the message in a message queue),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Dadiomov using Surlaker to guarantee delivery of messages in systems that include non-persistent message queues. By implementing watermarking acknowledgement instead of responsive acknowledgement for each and every message, performance would have been improved overall (¶14).
Defrang further teaches the updated current watermark identifying the respective timestamp associated with the respective message and the time buffer (col. 5 ll. 15-40, ability to associate message delivery queue where messages are guaranteed to be delivered based on timestamp information is disclosed); and
identifying a corresponding message with a corresponding timestamp more recent than, but closest to the sum of the respective timestamp associated with the respective message and the time buffer (col. 5 ll. 15-40, ability to associate the message immediately following a previous message based on a timestamp is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Dadiomov using Defrang to readily identify proper order of the queue by timestamps so that features such as exactly-once-delivery or at-least-once delivery mechanisms can be implemented without creating undue confusion on the sender's part or the receiver's part. By having orderly transmission identified by timestamps with specific watermarks identifying the message positions where source queues may delete, high performance of such guaranteed delivery systems can be achieved than using regular acknowledgement of messages at every message delivered.
Lockhart Jr. also teaches the updated current watermark identifying the respective timestamp associated with the respective message and the time buffer; and identifying a corresponding message with a corresponding timestamp more recent than, but closest to the sum of the respective timestamp associated with the respective message and the time buffer (Fig. 2, col. 2 ll. 9-19; ability to detect message freshness for SOAP messages being delivered from one end to another end through a queue 206 can include determination through the combination timestamp element 210 and delay indication 204, where the delay indication denotes how long a message existed within a queue; see also Figs. 3 and 4, and claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Dadiomov using Lockhart Jr. to guarantee message delivery to intended clients while factoring in possible jitter/latency windows that may affect guaranteed delivery. By having another set of information to rely on exactly which message may have been delivered/sent/queued in light of all kinds of delay/jitter/latency issues that exist within a spectrum of equipment and unforeseen issues that may arise within a message delivery system, having an ability to sort messages based on how long they existed within a queue would have improved the system of Dadiomov as it would have provided one ordinarily skilled in the art another vector to determine further confidence in determination of, for example, last message delivered or not delivered, thereby increasing confidence of the guarantee.

Regarding claims 8 and 19, Dadiomov, Surlaker, Defrang and Lockhart Jr. teach the limitations of claims 4 and 15 respectively. Dadiomov further teaches wherein, during the initial connection session, the receipt of the oldest remaining message fails to be acknowledged by the user device (col. 7 ll. 44-54, message delivery interruption scenarios such as computer node going "up and down at random intervals" as well as situation where message is trapped due to "unexpected downtime of a node" is disclosed, where these scenarios describe conditions where message delivery fails due to loss of network connection with the destination node).

Regarding claims 11 and 22, Dadiomov, Surlaker, Defrang and Lockhart Jr. teach the limitations of claims 1 and 12 respectively. Dadiomov further teaches wherein the message queue is specific to an application installed on the user device (Fig. 2; col. 1 line 60, messaging system conducted can be specific to the application such as MQ application).
Allowable Subject Matter
Claims 6, 7, 9, 10, 17, 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458